IN THE SUPREME COURT OF THE STATE OF DELAWARE

  STEPHANIE PARKER and                     §
  GEORGE K. TRAMMELL, III,                 § No. 9, 2019
                                           §
        Defendants Below,                  § Court Below—Superior Court
        Appellants,                        § of the State of Delaware
                                           §
        v.                                 § C.A. No. S18C-06-021
                                           §
  WILLIAM H. CLAUS, IV,                    §
                                           §
        Plaintiff Below,                   §
        Appellee.                          §

                           Submitted: March 25, 2019
                           Decided:   April 4, 2019

                                     ORDER

      On February 15, 2019, the Senior Court Clerk issued notices, by certified mail,

directing the appellants to show cause why this appeal should not be dismissed for

their failure to pay the Superior Court record preparation fee. Appellant George K.

Trammell, III received the notice to show cause by February 27, 2019, but has not

responded. After the notice to show cause sent to Stephanie Parker was not returned,

the notice to show cause was re-sent to her by first class mail on March 13, 2019.

She has not responded. Both appellants failed to response to the notice to show

cause within the required ten-day period. Dismissal of this action is therefore

deemed to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ Collins J. Seitz, Jr.
                                           Justice




                                       2